In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Lodato, J.), dated June 3, 1986, which *666granted the defendants’ motion to compel her to accept their answer and denied her cross motion for leave to enter a default judgment against them.
Ordered that the order is affirmed, with costs.
On this record, the Supreme Court did not err or abuse its discretion in opening the defendants’ relatively brief default and compelling the plaintiff to accept their answer. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.